Title: To John Adams from Benjamin Lincoln, 18 May 1789
From: Lincoln, Benjamin
To: Adams, John


          
            Dear sir
            Boston May 18 1789—
          
          I have just been honoured by the receipt of your favor of the 8th. instant— I have not time, as I must soon leave town, to observe now on that part of it which is in answer to a sentiment of mine on which we seem to differ—
          There is no proposition, to which I can more fully accede than to the one which affirms how important it is to People that the President, the vice President, the Senate and the house of representatives of the Union should in the first instance, take the most elevated stand and that they should be supported in their respective situations with great firmness dignity & splendor. The tone given at the commencment of the government will controul all future proceedings; it is therefore of great importance that the first, should be the proper impressions and that no circumstance of right though it may be considered small and unimportant should be surrendered by the Union, precedents are influential and often prove dangerous—
          Under these impressions permit me sir to solicit your opinion on a matter which by some may be considered as of no importance. Our artillery election is as usual to be on the first monday of June a public entertainment will be given on the occasion, a number of toasts will be expected, for the propriety and the arrangment of which, as commanding officer I must be responsible. I shall have to combat old prejudices, unless I shall alter my opinion, and place the State and its officers in a different rank than that they have been used to enjoy— You know sir that the States have been tenacious of their sovereignty and the several Governours have carefully nourished the idea and will I suspect, at the least some of them, be among the last

to surrender so much of it as may be indispensible to the general good— It has been considered, by some, that a governour in his own State is there the greatest of all created beings and I apprehend that this opinion will be held with too much avidity. While this is the case we shall not properly reverence the general government. The seperate governments must be subservient to the national one if subservient inferiour if inferiour neither the government nor its officers can expect the first rank— How than ought our toasts to be arranged the day I mentioned on which will be given the first public dinner. The mode we adopt may, & probably will, be urged as a precedent on future occasions it is therefore of some importance that we do right I have no doubt what would be a proper line of conduct I can however better rely on your judgment than on my own, I have had little experience in etiquete— will you be so good as to drop me, for my own use only, a line on the subject by the next post—
          The packet men call I cannot add Only that I am with the highest / esteem Dr sir your / affectionate friend / and humble / servant
          
            B Linco[ln]
          
        